Citation Nr: 1718265	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral elbow disability.

3.  Entitlement to service connection for bilateral shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	April L. Roberts, Agent


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978 and from December 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was scheduled for the Veteran in May 2017.  However, as detailed below, he withdrew his appeal prior to the hearing.


FINDING OF FACT

In a May 2017 written statement, prior to a Board decision, the Veteran requested withdrawal of the appeal of all issues listed on the title page.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  In a May 2017 statement, the Veteran's representative indicated that the Veteran wishes to withdraw his appeal in its entirety regarding the issues perfected by the submission of an April 2011 substantive appeal, despite any scheduled Board hearing.  Accordingly, the Board does not have jurisdiction to review the appeal of these four issues as listed on the title page, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


